Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to the terminal disclaimer filed on 3/22/2022. 
No claims have been amended or have been cancelled.
Thus, claims 1-21 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 3/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,182,422 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments, filed on 3/22/2022, with respect to the pending claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-21 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, the claimed features in
independent claim 1:

“transmitting a set of media units or respective media unit identifiers for presentation of the media units, each media unit being associated with a respective feature set defining a set of attribute values for respective attributes or a set of parameters, the parameters defining an attribute-representing probability distribution over attribute values for respective attributes and wherein one or more of the attribute values are derived from neural activations of a hidden layer of an artificial neural network presented with the media unit; and performing the following operations:

receiving an input made in response to a presentation of media units of the set of media units;
updating an intent probability distribution over attribute values of the attributes using the input;

selecting a next set of media units using the updated intent probability distribution; and

transmitting the media units of the next set or respective media unit identifiers for presentation of the media units.”

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.

The closest prior art:
Wabnig et al., US Pub. No.: US 2017/0140298, teaches a data processing system is disclosed for machine learning where the system comprises a sampling module and a computational
module interconnected by a data communications link. The computational module is configured to store a parameter vector representing an energy function of a network having a plurality of visible units connected using links to a plurality of hidden units, each link being a relationship between two units. The sampling module is configured to receive the parameter vector from the first processing module and to sample from the probability distribution defined by the parameter vector to produce state vectors for the network. The computational module is further
configured to receive the state vectors from the second processing module and to apply an algorithm to produce new data. The sampling and computational modules are configured to operate independently from one another;
and
Gemulla et al., US Pub. No.: US 2009/0271421, which teaches a method for incrementally maintaining a Bernoulli sample S with sampling rate q over a multi set R in the presence of update, delete, and insert transactions. The method includes processing items inserted into R using Bernoulli sampling and augmenting S with tracking counters during this processing. Items
deleted from R are processed by using the tracking counters and by removing newly deleted items from S using a calculated probability while maintaining a degree of uniformity in S.

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 5/1/2019, with particular attention to pages 55-59; and the examiner also found figures 3 and 8 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152